CUTRER, Judge.
Having considered the present posture of the instant suit this court concludes that the third party plaintiffs are entitled to have their third party demand against Continental Casualty Insurance (Lafayette Parish School Board insurer) tried by the jury along with the jury trial on the plaintiff’s principal demand.
The third party plaintiffs are not entitled to a jury trial of their confirmations of default against Venetian Manufacturing and Sales Corporation.
Also, the third party plaintiffs are not entitled to a jury trial against the Lafayette Parish School Board. If the School Board should waive its right to a non-jury trial, however, then the third party demands against the School Board would be tried before the jury along with the trial of the principal demand.
Accordingly, it is so ordered.